Order entered on February 26, 1970, granting plaintiff’s motion for a temporary injunction and denying its cross motion to dismiss the complaint, unanimously modified on the law -and on the facts, and in the exercise of discretion, to the extent of vacating the temporary injunction, and, as so modified, affirmed, without costs and without disbursements. The order entered on April 1, 1970, denying reargument or rehearing is unanimously affirmed, without costs and without disbursements. The defendant if so advised may set up lack of jurisdiction by way of defense in its answer. On this record, the plaintiff has not shown a clear right to the relief granted (Park Terrace Caterers v. McDonough, 9 A D 2d 113), nor has there been established a factual demonstration of irreparable injury (Kane v. Walsh, 295 N. Y. 198, 205, 206). Concur — Stevens, P. J., Eager, Capozzoli, Nunez and McNally, JJ.